LAS VEGAS RAILWAY EXPRESS, INC. 6, SUITE 140 LAS VEGAS, NV 89119 January 5, 2015 Michael Clampitt Senior Counsel U.S. Securities & Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Las Vegas Railway Express, Inc. Amendment No. 1 to Form 10-K for the Fiscal Year Ended March 31, 2014 Filed September 22, 2014 Response dated September 22, 2014 Form 10-Q for the Fiscal Quarter Ended September 30, 2014 Filed November 17, 2014 File No. 000-54648 Dear Mr. Clampitt: By letter dated December 18, 2014, the staff (the “Staff,” “you” or “your”) of the U.S. Securities & Exchange Commission (the “Commission”) provided Las Vegas Railway Express, Inc.(the “Company,” “we,” “us” or “our”) with its comments to the Company’s amendment to its annual report on Form 10-K and quarterly report on Form 10-Q, each as referenced above. The Company is preparing its response to your letter; however, we are not certain that we will be able to complete our response letter by January 6, 2015.Accordingly, we hereby respectfully request a 10-business day extension (until January 20, 2015) to complete our response and we believe the Company’s response letter will be submitted within this new time frame. Please confirm this is acceptable. Very Truly Yours, /s/ Wanda Witoslawski Wanda Witoslawski Chief Financial Officer
